Detailed Action

1. This Office Action is submitted in response to the Application filed 10-16-2019, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
For example; claim 1 recites; “A charged particle beam apparatus for inspecting a wafer, comprising: a first electron detection device to detect a plurality of secondary electron beams for inspection of the wafer; and a second electron detection device to generate one or more images of one or more beam spots of the plurality of secondary electron beams, wherein the second electron detection device is configured to be used to determine an alignment characteristic associated with the first electron detection device.” 
	The applicant’s published specification discloses at [0029], multi-beam electron beam tool 40, shown below in Figure 1B that, includes a secondary projection system 150, a first electron detection device 140, and a second electron detection device 190, where during the inspection mode of operation, the projection system 150 directs secondary electron beams 161-

    PNG
    media_image1.png
    573
    531
    media_image1.png
    Greyscale


As described above, the secondary projection system projects the plurality of secondary electron beams onto the detection surface of the first electron detection device in an inspection mode and onto the detection surface of the second electron detection device in an alignment mode.
Therefore, without projection system 150, neither the first electron detection device nor the second electron detection device will be able to detect any secondary electron beams, yet independent claim 1 fails to include a limitation that describes the secondary projection system projects the plurality of 
As a result of the above, the examiner concludes that, claim 1 is missing a structural cooperative relationship that, connects the claimed first and second electron detection devices to the detection of the plurality of secondary electron beams.
In other words, without the projection system, the charged particle beam apparatus cannot be used to perform either claimed functions of inspection of a wafer or determining an alignment characteristic associated with the first electron detection device.

The basis for the examiners conclusion that the claims fail to include subject matter that the inventor regards as essential to the invention, has been obtained from a detailed review of the applicant’s disclosure, particularly paragraph’s [0029]-[0039] and Figure’s 3 and 4 of the applicant’s published specification, from which the examiner has construed the claims in light of the entire disclosure and concluded that, the applicants regard the invention to be the disposing of magnetic elements (coil 46 and magnetic bar 45) around the outer peripheral portion of an electrode of the electrostatic lens, in order to .  correct aberration caused by the axis deviation of the center holes of the electrodes of the electrostatic lens.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara, USPN 10,629,406. 
 Regarding claim 1, Ogasawara discloses a method of inspecting a wafer 101 using charged particle beam system 100 (note Figure 1) with a secondary projection system (projection lenses 224, 226, a deflector 228, and alignment coils 232, 234) to project a plurality of secondary electron beams 300 onto a detection surface of a first electron detection device 222 (See Col. 4, line 42-62 and Col. 9, line 1-19).
The method comprising:generating one or more images of the plurality of secondary electron beams (focal point adjusting patterns 14, shown in Figure 12), first requires the plurality of secondary electron beams to be detected by the second electron detection device, movable detector 230; using alignment coil 232 (nore Figure 8) to position beams on detector 230 and acquire an image. See Col. 14, line 21-63), after which detector 230 is moved out of the secondary electron beam path, allowing the irradiation position of each of the multiple beams 20 to be checked by a secondary electron image obtained after secondary electrons reach the multi-detector 222 (note Figure 15) .See Col. 10, line 1-13 and Col. 19, line 45-58.. 
Once the secondary electron beams reach detector 222, the the trajectory of the secondary electrons 301 is adjusted using the secondary electron optics (note Figure 14), and the secondary electron beam adjustment process (S118) is repeated until the adjustments of all the beams are completed to adjust the secondary electron optics such that the multiple beams 20 as a whole are detected in respective desired detection regions of the multi-detector 222 (the first electron detection device ) and secondary electron images are respectively obtained. Once these trajectory adjustments have been made, the irradiation position and the focal point of the multiple beams 20 are aligned, which one of ordinary skill in the art 
Ogasawa also teaches controlling the pattern of beams irradaited onto the wafer 101 by passing the primary beams 20 through holes 25 in blanking aperture array mechanism 204 (note Figure 4). See Col. 11, line 6-45 
Howeber, Ogasawara fails to explicitly disclose generating one or more images of one or more beam spots of the plurality of secondary electron beams; however, one of ordinary skill in the art would recognize that the focal point adjusting patterns 14 are equivalent to the claimed beam spots.




	
Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim

can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
PJ
February 27, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881